Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior arts was Okaguchi or Ise as shown in prior office action. 
For claims 1 and 11, it would not have been obvious to modify either Okaguchi or Ise to add a cold stop to halt movement of the slide panel because Okaguchi wanted to use opening 18 to limit movement of slide plate while Ise intended to use the alloy spring and bias spring to limit the movement of slide plate.  Adding a cold stop to either Okaguchi or Ise would teach away from their invention.
For claims 21 and 22, it would not have been obvious to modify either Okaguchi or Ise to add a second actuator mechanism because doing so would require substantial change to either prior art as well as adding manufacture cost to either Okaguchi or Ise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762